 



Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
this 31st day of March, 2007 by and between (i) Mark R. Keller (the “Executive”)
and (ii) Republic Property Trust, a Maryland real estate investment trust (the
“Company”).
     WHEREAS, the Executive and the Company are parities to that certain
Employment Agreement dated as of December 20, 2005 (the “Employment Agreement”),
pursuant to which the Company employed the Executive on the terms and conditions
set forth therein;
     WHEREAS, the Executive has requested that the Company amend the Employment
Agreement to (i) align the Employment Agreement with the employment agreements
of the other executive officers with respect to the severance payment calculated
pursuant to Paragraph 4(c) of the Employment Agreement and (ii) provide the
Executive with an excess life insurance policy;
     WHEREAS, on February 28, 2007, the Company’s Compensation Committee of the
Board of Trustees agreed to amend the Employment Agreement on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by the Amendment, the
parties hereto agree as follows:
     1. Definitions; Preamble. Capitalized terms and phrases used herein without
definition shall have the meanings assigned to such terms and phrases in the
Employment Agreement. The Preamble hereto is hereby incorporated herein and, by
this reference, made a substantive part hereof.
     2. Amendments to Employment Agreement. As of the date first written above,
the Employment Agreement is hereby amended as follows:
“2. Compensation. Paragraph 2 is amended by adding the following new paragraph
2(f) at the end thereof:
(f) Additional Benefits. In addition to the benefits provided pursuant to this
paragraph 2, the Company shall pay for life insurance coverage on Executive’s
life with a minimum benefit of One Million Dollars ($1,000,000), provided that
the Company is able to obtain a life insurance policy at reasonable rates, using
commercially reasonable efforts that fully insures this minimum benefit to
Executive.

 



--------------------------------------------------------------------------------



 



4. Rights Upon Termination. Paragraph 4(c) is amended and restated as follows:
If the Executive’s employment terminates under circumstances described in
paragraph 3(a) (relating to the Executive’s death), paragraph 3(b) (relating to
the Executive’s Disability), paragraph 3(d) (Constructive Termination),
paragraph 3(g) (termination by the Company for reasons other than for Cause,
death or Disability), or due to non-renewal of the Agreement Term by the Company
prior to Executive attaining age 62, or under the circumstances described in
paragraph 3(h) (terminations after Change in Control), then, in addition to the
amounts payable in accordance with paragraph 4(a), the Executive shall receive
from the Company a lump sum cash payment, payable within 30 days of such
termination, equal to (i) two and one-half (2-1/2) times the total of (A) and
(B), where (A) is his Salary then in effect, and (B) is his Average Annual
Bonus, where “Average Annual Bonus” shall mean the average bonus actually paid
to the Executive with respect to the prior three (3) calendar years, or if
greater, 100% of his Salary then in effect; and (ii) a pro-rata Bonus for the
portion of the calendar year elapsed through the Date of Termination based on
the amount set forth in clause (B) of this paragraph 4(c). During the 30-month
period beginning on the Date of Termination of the Executive’s employment
pursuant to paragraph 3(h), the Executive and his family members shall be
entitled to continued participation in all medical, dental, disability, life
insurance coverage and any other benefit plans and arrangements, in each case
with benefits no less favorable in any material respect than the level of
coverage and benefits applicable to them immediately prior to the Date of
Termination, and the Company shall pay all premium amounts therefor. The
30 months of continued medical coverage at the Company’s expense shall run
concurrently with the time period for which the Executive and his family members
are entitled to continued medical coverage under the provisions of Section 4980B
of the Code and Section 601 of ERISA, if applicable, or any similar state law
continuation coverage requirements. The Executive’s restricted shares and other
equity awards shall vest, and any stock options and stock appreciation rights
shall be exercisable, after the Date of Termination, as set forth at paragraph
2(e)(iv)(A) or (B) hereof, as the case may be.”
     3. No Other Changes. Except as otherwise expressly provided by this
Amendment, all of the terms, conditions and provisions of the Employment
Agreement remain unaltered and in full force and effect. The Employment
Agreement and this Amendment shall be read and construed as one agreement. The
making of the amendments in this Amendment does not imply any obligation or
agreement by the Company to make any other amendment, waiver, modification or
consent as to any matter on any subsequent occasion.

 



--------------------------------------------------------------------------------



 



     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the District of Columbia, without regard to the
principles of conflict of laws.
     5. Assignment. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.
     6. Counterparts. This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first set forth above.

                  /s/ Mark. R. Keller       Name:   Mark R. Keller             
REPUBLIC PROPERTY TRUST
      By:   /s/ Gary R. Siegel       Name:   Gary R. Siegel      Title:   Chief
Operating Officer and
General Counsel   

 